     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 1 of 7

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   GREAT AMERICAN INSURANCE              No.   2:19-cv-02522-JAM-DB
     COMPANY, an Ohio corporation,
12
                   Plaintiff,
13                                         ORDER DENYING PLAINTIFF’S
           v.                              APPLICATION FOR RIGHT TO ATTACH
14                                         ORDERS
     J.R. CONKEY & ASSOCIATES,
15   INC., a California
     corporation; MARY L. CONKEY,
16   an individual,
17                 Defendants.
18

19        Great American Insurance Company (“GAIC” or “Plaintiff”)

20   sued J.R. Conkey & Associates (“JRCA”) and Mary Conkey

21   (collectively “Defendants”) for allegedly breaching the terms of

22   their indemnity agreement.      Compl., ECF No. 1 ¶ 13.      Soon after,

23   Plaintiff filed two Applications for Right to Attach Orders

24   against Defendants.    See Attach Order against Mary Conkey

25   (“Conkey’s Attach Order”), ECF No. 11, see also Attach Order

26   against JRCA (“JRCA’s Attach Order”), ECF No. 12.         Defendants

27   opposed attachment.    See Conkey’s Opp’n, ECF 26, and ECF 23; See

28   also JRCA’s Opp’n, ECF No. 21 and 25.       Defendant Mary Conkey
                                          1
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 2 of 7

1    also filed a claim of exemption of personal property.          Claim of

2    Exemption, ECF No. 26-3.

3         On June 16, 2020, the Court held a video hearing on the

4    Applications for Right to Attach Orders (“Applications”).

5    Minutes from June 16, 2020 Video Hearing, ECF 35.         After

6    arguments, the Court took     this matter under submission.          Id.

7    For the reasons stated below, the Court DENIES Plaintiff’s

8    Applications.1

9

10          I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

11        Plaintiff entered into a General Indemnity Agreement

12   (“Indemnity Agreement”) with JRCA, Mary Conkey, and James R.

13   Conkey, on January 25, 2017.      Attach Order Memo at 2.      The

14   agreement was made in consideration for Plaintiff issuing bonds

15   on behalf of JRCA as principal.      Id.   In return, Defendants

16   promised to indemnify Plaintiff from any and all liability, loss,

17   cost, damages, expenses, counsel and attorney’s fees, claim

18   demands, suits, judgments, orders and adjudications.          Id. at 2-3.

19   As surety, Plaintiff issued payment and performance bonds No.

20   2159922 (“Bonds”) on behalf of JRCA, in connection with a
21   construction project in New York known as the “Northport Project”

22   (“Project”).     Id. at 3; see also Opp’n at 3.     JRCA entered into a

23   general contract as a sub-contractor on the Project with the

24
     1 Although there are separate filings for each brief, each filing
25   has the same brief. Only the briefs involving arguments as to
26   Defendant Mary Conkey have additional sections addressing those
     arguments. Therefore, when referring generally to each brief,
27   the Court will be citing to the following briefs: Attach Order,
     ECF No. 11; Attach Order Memo, ECF No. 11-2; Opp’n, ECF No. 23;
28   Reply, ECF No. 28.
                                      2
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 3 of 7

1    general contractor Noresco LLC.      Opp’n at 3.      James R. Conkey

2    passed away in March of 2018, but JRCA and Mary Conkey remained

3    responsible for the indemnity agreement.        Attach Order Memo at 4.

4          The parties dispute the series of events leading to

5    Plaintiff’s collateral demand.      According to Plaintiff, the

6    general contractor on the Project, Noresco LLC, made a claim

7    against the Bonds on November 21, 2019.        Id. at 4.    Plaintiff

8    alleges at least 10 other subcontractors and suppliers of JRCA

9    have also made claims on the Bonds between December 3, 2019 and

10   January 2020, totaling $8,667,895.05.        Id.     In response,

11   Plaintiff demanded collateral from Defendants in the amount of

12   $6,427, 291 on December 3, 2019.         Id. at 5.    Defendants refused

13   Plaintiff’s demand.    Id.     Plaintiff filed its Applications

14   seeking to attach that amount plus anticipated attorney fees.

15         Defendants dispute that Plaintiff received any bond claims

16   prior to demanding collateral on December 3, 2019.          Opp’n at 3.

17   Defendants concede that the Project was “plagued with a number of

18   significant cost-overruns” caused by external factors that led

19   them to fall behind on payments on its sub-contractors and

20   suppliers.   Opp’n at 3.     While they tried to establish a payment
21   arrangement with sub-contractors, one of the suppliers, Rovanco,

22   refused to cooperate and asserted it was due $2,382,665.            Id.

23   But Defendants argue there is no evidence that this claim or the

24   Noresco, LLC claim were made prior to Plaintiff’s demand letter.

25   Id.

26   ///
27   ///

28
                                          3
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 4 of 7

1                                 II.   OPINION

2         A.     Legal Standard

3         Federal Rule of Civil Procedure 64(a) governs prejudgment

4    attachment and other prejudgment remedies.         This rule prescribes

5    that parties are entitled to every prejudgment remedy available

6    “under the law of the state where the court is located.”           Fed.

7    R. Civ. Proc. 64(a).     This remedy may include a writ of

8    attachment.    Id.   “Attachment is an ancillary or provisional

9    remedy to aid in the collection of a money demand by seizure of

10   property in advance of trial and judgment.”         VFS Financing, Inc.

11   v. CHF Express, LLC, 620 F. Supp. 2d 1092, 1095 (C.D. Cal.

12   2009)(citations omitted).     This is a “harsh remedy because it

13   causes defendant to lose control of his property before the

14   plaintiff’s claim is adjudicated.”        Id. (internal citations

15   omitted).

16        California’s attachment law is purely statutory and must

17   therefore be strictly construed.         Id.   Plaintiff has the burden

18   of establishing that attachment is warranted.         Id.   An order of

19   attachment may only be issued if: (1) the claim is based upon a

20   contract; (2) it is a fixed or readily ascertainable amount not
21   less than $500.00; (3) the claim is not secured by an interest

22   in real property; and (4) if the action is against a natural

23   person, it may only be issued on a claim arising out of the

24   conduct by the defendant of a trade, business, or profession.

25   Cal. Code Civ. Proc. § 483.010(a)-(d).          Moreover, the Court must

26   also find: (1) the claim upon which attachment is based is one
27   upon which an attachment may be issued; (2) the plaintiff

28   established the probable validity of the claim upon which the
                                          4
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 5 of 7

1    attachment is based; (3) the attachment is not sought for a

2    purpose other than recovery on the claim upon which the

3    attachment is based; and (4) the amount to be secured by the

4    attachment is greater than zero.         Cal. Code Civ. Proc §

5    484.090(a)(1)-(4).

6         B.     Analysis

7         Plaintiff seeks to attach a total of $6,432, 291 from

8    Defendants--$6,427,291 for anticipated losses, plus $5,000 in

9    anticipated attorneys’ fees.      Attach Order at 2.     Defendants’

10   oppose attachment, arguing Plaintiff’s application does not

11   comply with California law because: (1) the claim amount is not

12   “fixed or readily ascertainable,” (2) Plaintiff has not

13   established the probable validity on its breach of contract

14   claim, and (3) Plaintiff has not met its burden of proof in

15   establishing that its claim against Mary Conkey arises out of

16   her “continuous” activity in connection with a trade or

17   business.   Opp’n at 3.    The Court finds Plaintiff’s Applications

18   fail because Plaintiff had not established the probable validity

19   of the claim at the time the Applications were filed.

20        To establish the “probable validity” of the claim, the
21   applicant must show “it is more likely than not” that it will

22   obtain a judgment against the defendant on its claim.            Cal. Code

23   Civ. Proc. § 481.190.     Here, Plaintiff’s collateral demand was

24   premature and therefore did not establish that there was a

25   breach of contract.

26        At the hearing, Plaintiff argued the indemnity agreement
27   requires Defendants to indemnify them not just for claims that

28   have been made, but also for any claims that may be made.            But
                                          5
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 6 of 7

1    the term “may” is nowhere to be found in the agreement’s

2    indemnity clause.    Instead, the indemnity provision states in

3    relevant part:

4         (3)In enforcing any of the terms, covenants and
          conditions of this Agreement . . . Payment by reason
5         of the aforesaid causes shall be made to the Surety by
          the Undersigned, upon demand by the Surety, as soon as
6         liability exists or is asserted against the Surety,
          whether or not the Surety shall have made any payment
7         therefor.
8    Attach Order Memo at 3 (emphasis added).        Thus, the plain

9    language of the agreement makes clear that liability needed

10   to exist before Plaintiff made its collateral demand on

11   December 3, 2019.    Id.   As Defendants correctly argued, no

12   liability actually existed at that time.

13        Plaintiff relied instead on a letter from Noresco

14   stating it was considering declaring default on November 21,

15   2019 and from alleged admissions by JRCA concerning

16   anticipated project losses and past due balances.         Reply at

17   5.   But these events merely supported the inference that

18   liability could exist—not that it presently existed.          In

19   fact, Noresco did not actually make a claim against the bond

20   until January 13, 2020—more than a month after Plaintiff’s
21   collateral demand.    Opp’n at 11.       And while Plaintiff states

22   Rovanco Piping Systems, Inc. made a claim for $2,382, 665.01

23   on December 3, 2019, Plaintiff did not include that letter

24   in their demand or in their attachments to this suit.

25   Attach Order Memo at 4.     The evidence therefore does not

26   support Plaintiff’s argument that it was aware of this claim
27   prior to making its collateral demand on Defendant.          And

28   even if Plaintiff had been made aware of that claim prior to
                                          6
     Case 2:19-cv-02522-JAM-DB Document 39 Filed 07/08/20 Page 7 of 7

1    demanding collateral, the amount Rovanco claimed is more

2    than $3,000,000 less than what Plaintiff sought in its

3    collateral demand letter.     Opp’n at 8.

4         Accordingly, Plaintiff’s collateral demand was pre-

5    mature—there was no breach of contract.        Hanson v. Fox, 155

6    Cal. 106, 108 (1909) (Finding plaintiff’s attempt to hold

7    defendant “in default by a tender made in advance of the

8    tine, and circumstances, not contemplated by contract . . .

9    was unavailing and nugatory.”).      Plaintiff’s Applications

10   are therefore DENIED.     All other arguments made in the

11   briefs are moot and need not be addressed by the Court.

12

13                               III.    ORDER

14        For the reasons set forth above, the Court DENIES

15   Plaintiff’s Applications for Right to Attach Orders.

16        IT IS SO ORDERED.

17   Dated:   July 7, 2020

18

19

20
21

22

23

24

25

26
27

28
                                          7
